Green, J.P., and Gorski, J.
(dissenting). We dissent. In our view, Supreme Court properly dismissed the petition seeking, inter aha, an order determining that the certificate of nominations purporting to nominate respondent Duane E. Chrysler as a Democratic candidate for the office of “Supervisor at Large” in the Town of Waterloo is null and void. The court properly determined that the petition is null and void for failure to join a necessary party (see CFLR 1001 [a]; Matter of Jenkins v Board of Elections of City of N.Y., 270 AD2d 436, 437 [2000]). By seeking in this proceeding to void the certificate of nominations, petitioner necessarily challenged the propriety of the nominating caucus by the Town of Waterloo Democratic Committee (Committee). Thus, the Chairperson of the Committee was a necessary party to the proceeding inasmuch as the Committee might have been “inequitably affected” by the decision (CFLR 1001 [a]). Because “this proceeding is governed by the 10-day limitation period of Election Law § 16-102 (2) . . ., timely joinder of [the Chairperson] as [a] respondent ] in this proceeding is not possible” (Jenkins, 270 AD2d at 437). Fresent— Green, J.P., Gorski, Smith, Lawton and Hayes, JJ.